ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Beeler, 2012 IL App (4th) 110217




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    MARCUS BEELER, Defendant-Appellant.



District & No.             Fourth District
                           Docket No. 4-11-0217


Argued                     May 8, 2012
Filed                      June 12, 2012


Held                       Following a stipulated bench trial in which defendant was found not
(Note: This syllabus       guilty of first degree murder by reason of insanity, the trial court entered
constitutes no part of     an order finding defendant in need of mental-health services on an
the opinion of the court   inpatient basis in a secure setting and that order was affirmed on appeal,
but has been prepared      where the required admission hearing was held, the requisite findings
by the Reporter of         were made, the use of stipulations did not “waive” the hearing and there
Decisions for the          was nothing unreasonable or irrational about defense counsel’s strategy
convenience of the         with regard to the use of stipulations rather than live testimony, which
reader.)
                           could have been more harmful to defendant.


Decision Under             Appeal from the Circuit Court of Sangamon County, No. 09-CF-978; the
Review                     Hon. John W. Belz, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Veronique Baker, of Guardianship & Advocacy Commission, of Chicago,
Appeal                     and Barbara A. Goeben (argued), of Guardianship & Advocacy
                           Commission, of Alton, for appellant.

                           John Milhiser, State’s Attorney, of Springfield (Patrick Delfino, Robert
                           J. Biderman, and David E. Mannchen (argued), all of State’s Attorneys
                           Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      PRESIDING JUSTICE TURNER delivered the judgment of the court,
                           with opinion.
                           Justices McCullough and Cook concurred in the judgment and opinion.




                                             OPINION

¶1          In November 2010, the trial court found defendant, Marcus E. Beeler, not guilty by
        reason of insanity (NGRI) of first degree murder following a stipulated bench trial. In March
        2011, the court found defendant was in need of mental-health services on an inpatient basis
        in a secure setting.
¶2          On appeal, defendant argues (1) his due-process rights were violated at the commitment
        hearing and (2) he was denied the effective assistance of counsel. We affirm.

¶3                                        I. BACKGROUND
¶4           In November 2009, the State charged defendant by information with one count of attempt
        (first degree murder) (count I) (720 ILCS 5/8-4(a), 9-1(a)(1) (West 2008)), one count of
        aggravated battery (count II) (720 ILCS 5/12-4(a) (West 2008)), and three counts of first
        degree murder (counts III, IV, and V) (720 ILCS 5/9-1(a)(1) (West 2008)). In March 2010,
        the trial court found defendant fit to stand trial.
¶5           In November 2010, the cause came before the trial court in a stipulated bench trial. Both
        parties stipulated to the psychiatric reports of Dr. Terry Killian. Upon questioning from the
        court, defendant stated he was 43 years old, had attended 3½ years of college, and could read,
        write, and understand English. Defendant also stated he was taking medications but they did
        not affect his ability to understand the proceedings. After the State indicated it would only
        proceed on count V, defendant indicated he understood the charge and the possible penalties.
        He also indicated he understood the rights he would be waiving by utilizing the stipulated
        bench trial.
¶6           The State indicated its evidence would show Albert Green was found lying outside in a
        yard on November 13, 2009, “with his head in a large amount or pool of blood.” An

                                                 -2-
       eyewitness would testify defendant beat Green with a table leg. Green died the next day due
       to massive head trauma. Defense counsel stipulated the psychiatric evidence would show
       defendant was not guilty by reason of insanity.
¶7         The trial court entered an NGRI finding as to the offense of first degree murder. The
       court noted Dr. Killian’s opinion that, at the time of Green’s death, defendant was suffering
       from a severe psychotic episode with marked paranoia and manic features that rendered him
       incapable of appreciating the criminality of his conduct. The court remanded defendant to
       the Department of Human Services (DHS) for an evaluation to determine whether defendant
       was in need of mental-health services.
¶8         In March 2011, the trial court held a hearing pursuant to section 5-2-4(a) of the Unified
       Code of Corrections (Unified Code) (730 ILCS 5/5-2-4(a) (West 2008)). Therein, the State
       and defense counsel stipulated to a DHS report that found defendant was in need of inpatient
       mental-health services. The court agreed with the stipulation, finding defendant was in need
       of mental-health services on an inpatient basis in a secure setting. The court remanded
       defendant to DHS. This appeal followed.

¶9                                         II. ANALYSIS
¶ 10                                       A. Jurisdiction
¶ 11       Initially, defendant contends this court has jurisdiction to consider his appeal even though
       he was found not guilty by reason of insanity. We agree.
¶ 12       Our supreme court has held an NGRI finding is equivalent to an acquittal. People v.
       Harrison, 226 Ill. 2d 427, 439, 877 N.E.2d 432, 438 (2007). As such, it is not subject to
       appellate review. Harrison, 226 Ill. 2d at 441, 877 N.E.2d at 440. However, an NGRI
       defendant may still challenge the finding that he is in need of inpatient mental-health
       services. Harrison, 226 Ill. 2d at 439, 877 N.E.2d at 438. Here, defendant is not appealing
       the NGRI finding. Instead, he is challenging the March 2011 commitment order. Thus, we
       have jurisdiction to hear the appeal.

¶ 13                      B. Commitment Hearing for an NGRI Defendant
¶ 14        Defendant argues the trial court failed to conduct a hearing in this case or erred in
       waiving the hearing. We find defendant’s claim without merit.
¶ 15        If a trial court finds a defendant not guilty by reason of insanity, DHS is required to
       evaluate the defendant to determine if he is in need of mental-health services. 730 ILCS 5/5-
       2-4(a) (West 2008). The court is then required to hold a hearing “pursuant to the Mental
       Health and Developmental Disabilities Code [(Mental Health Code)] to determine whether
       the defendant is subject to involuntary admission.” 725 ILCS 5/115-3(b) (West 2008); see
       also 730 ILCS 5/5-2-4(a) (West 2008) (stating the court is to determine whether the
       defendant is in need of mental-health services on an inpatient or outpatient basis or none at
       all). The court is required to enter its findings. 730 ILCS 5/5-2-4(a) (West 2008).
¶ 16        Defendant’s claim that no admission hearing was held in this case or that the trial court
       waived the hearing is without merit. On March 9, 2011, the court held “a further hearing after

                                                 -3-
       a finding of not guilty by reason of insanity.” An assistant State’s Attorney appeared as did
       defendant and his counsel. No one “waived” the hearing. The court did not prevent anyone
       from proceeding in a manner of his or her choosing. Instead, a hearing took place in which
       a stipulation was entered as to the evidence the court was to consider in making its decision.
       Based on the February 15, 2011, report and the stipulation of the parties, the court entered
       its written order and found defendant to be a person in need of mental-health services on an
       inpatient basis in a secure setting. Accordingly, we find the court held the hearing and
       entered the requisite findings.

¶ 17                                         C. Stipulation
¶ 18       Defendant also argues the State’s case cannot be based solely on a stipulation. We
       disagree.
¶ 19       “A stipulation is an agreement between litigants or their attorneys with respect to an issue
       before the court.” People v. Carodine, 374 Ill. App. 3d 16, 27, 869 N.E.2d 869, 880 (2007).
       Courts look favorably upon stipulations “because ‘ “they tend to promote disposition of
       cases, simplification of issues[,] and the saving of expense to litigants.” ’ [Citation.]” People
       v. Woods, 214 Ill. 2d 455, 468, 828 N.E.2d 247, 256 (2005).
¶ 20       Defendant argues neither the Mental Health Code nor the Unified Code contains
       provisions for the stipulation of all the evidence. We note section 3-807 of the Mental Health
       Code (405 ILCS 5/3-807 (West 2008)) provides as follows:
           “No respondent may be found subject to involuntary admission unless at least one
           psychiatrist, clinical social worker, or clinical psychologist who has examined him
           testifies in person at the hearing. The respondent may waive the requirement of the
           testimony subject to the approval of the court.”
       The language of the statute can be read as permitting the use of a stipulation to present the
       expert’s opinion in lieu of live testimony. The use of stipulations does not “waive” the
       hearing, and it does nothing to encourage parties to waive their right to a hearing, as
       defendant argues. See People v. Johnson, 2012 IL App (5th) 070573, ¶ 24, 2012 WL 340287
       (stating a stipulation to the doctor’s report in lieu of live testimony did not constitute “a
       waiver of the entire hearing”).

¶ 21                                D. Due-Process Admonitions
¶ 22       Defendant argues the stipulation entered into in this case was tantamount to a guilty plea
       and the trial court erred in failing to admonish him about the right to confront witnesses
       against him. We disagree.
¶ 23       In support of his contention, defendant relies on Illinois Supreme Court Rule 402 (eff.
       July 1, 1997) as well as several criminal decisions by the supreme court. Supreme Court Rule
       402 requires admonishments by the trial court in “hearings on pleas of guilty, or in any case
       in which the defense offers to stipulate that the evidence is sufficient to convict.”
¶ 24       In considering a stipulation, the supreme court has noted “defense counsel may waive a
       defendant’s right of confrontation as long as the defendant does not object and the decision

                                                 -4-
       to stipulate is a matter of trial tactics and strategy.” People v. Campbell, 208 Ill. 2d 203, 217,
       802 N.E.2d 1205, 1213 (2003). The court “carved a limited exception to this general rule,
       however, where a stipulation is the practical equivalent of a plea of guilty, holding that
       ‘defense counsel cannot stipulate to facts which establish the guilt of the accused because the
       constitutional right implicated in that situation is the right of a defendant in a criminal case
       to plead not guilty.’ ” People v. Clendenin, 238 Ill. 2d 302, 319, 939 N.E.2d 310, 320 (2010)
       (quoting Campbell, 208 Ill. 2d at 219, 802 N.E.2d at 1214). The court went on to state “that
       departure from the general rule that defense counsel may waive a defendant’s right of
       confrontation is warranted only in those instances where: (1) the State’s entire case is
       presented by stipulation and defendant fails to preserve a defense; or (2) the stipulation
       concedes the sufficiency of the evidence to support a conviction.” (Emphasis in original.)
       Clendenin, 238 Ill. 2d at 319, 939 N.E.2d at 320 (citing Campbell, 208 Ill. 2d at 218, 802
       N.E.2d at 1213). Accordingly, a defendant “must be personally admonished about a
       stipulation and must personally agree to it.” Clendenin, 238 Ill. 2d at 319-20, 939 N.E.2d at
       320-21.
¶ 25        In contrast to the cited cases, this case does not involve a guilty plea to criminal charges.
       See Johnson, 2012 IL App (5th) 070573, ¶ 15, 2012 WL 340287. Instead, it involves a civil-
       commitment proceeding to determine whether defendant was in need of mental-health
       services on an inpatient or outpatient basis. Thus, Rule 402 does not apply.
¶ 26        We find support that Rule 402 does not apply in these situations by looking at our prior
       decision in People v. Bramlett, 329 Ill. App. 3d 286, 767 N.E.2d 961 (2002). In that case, the
       defendant argued the trial court erred in allowing him to stipulate to evidence establishing
       him as a sexually dangerous person without admonishing him pursuant to Rule 402 to
       determine the voluntariness of his stipulation. Bramlett, 329 Ill. App. 3d at 289, 767 N.E.2d
       at 964. This court noted a proceeding under the Sexually Dangerous Persons Act (725 ILCS
       205/0.01 to 12 (West 1998)) is civil in nature, as it seeks the commitment of sexually
       dangerous persons for treatment rather than for punishment. Bramlett, 329 Ill. App. 3d at
       290, 767 N.E.2d at 964-65. Therefore, Rule 402 did not apply. Bramlett, 329 Ill. App. 3d at
       290, 767 N.E.2d at 965. Moreover, we found “there is no constitutional requirement that the
       trial court give admonishments to defendant to determine the voluntariness of a stipulation.”
       Bramlett, 329 Ill. App. 3d at 292, 767 N.E.2d at 966.
¶ 27        In People v. Pembrock, 23 Ill. App. 3d 991, 996, 320 N.E.2d 470, 474 (1974), the
       defendant in a sexually-dangerous-persons proceeding argued he was denied his right to
       confront witnesses against him when his attorney stipulated to the admission of psychiatric
       reports. The First District found due process was not violated with the stipulation to the
       admission of the reports into evidence. Pembrock, 23 Ill. App. 3d at 997, 320 N.E.2d at 475.
       The appellate court also found Rule 402 admonitions were not required and stated as follows:
            “[W]e do not believe that other elements of the criminal process, such as admonitions
            regarding a right to a jury trial, a right to appeal and the consequences of a guilty plea,
            are also constitutionally required as has been contended by defendant. We have noted
            above that the requirements of due process are not static but may vary depending upon
            the nature of the interests involved. While both the civil proceedings in question and
            criminal prosecutions may result in a loss of liberty, substantial differences exist between

                                                  -5-
           them. Foremost among these are that in a commitment under the Act there is no inference
           of moral blameworthiness since a finding of sexual dangerousness indicates that a
           defendant’s inability to conform to the dictates of the law is the product of a mental
           illness and, secondly, commitment under the Act, unlike criminal incarceration, is not
           intended as punishment. Thus our supreme court has specifically rejected defendant’s
           arguments regarding jury trial admonitions [citation] and right to appeal [citation].
           Moreover, since commitment under the Act does not constitute a criminal conviction,
           Supreme Court Rule 402 [citation] does not apply.” Pembrock, 23 Ill. App. 3d at 995,
           320 N.E.2d at 473-74.
       A similar result is appropriate in this case. Like the Sexually Dangerous Persons Act, the
       commitment of a defendant found NGRI is a civil proceeding. A defendant in an NGRI
       proceeding has been found not guilty of committing the offense for a particular reason. As
       an NGRI finding is an acquittal, punishment for a criminal conviction would be
       inappropriate. Thus, commitment is not intended as punishment for a crime but rather as
       commitment for mental-health reasons. Accordingly, Rule 402 does not apply and a
       defendant need not be admonished before a stipulation as to the evidence can be used in an
       NGRI proceeding.
¶ 28       Moreover, we note defendant did not stipulate he was subject to hospitalization for
       mental-health treatment under the Unified Code. The only stipulation was to the DHS report
       and its conclusion that defendant was in need of inpatient mental-health services. No
       stipulation was entered as to the legal conclusion that the requirements of section 5-2-4 of
       the Unified Code had been satisfied or that defendant was in need of inpatient treatment.
       Instead, it was for the trial court to decide based on the stipulated evidence.
¶ 29       Defendant also argues that, if the stipulation was allowed in the commitment hearing, it
       was inadequate because it was not reduced to writing. However, the parties indicated they
       were stipulating to the contents of the DHS report dated February 15, 2011, wherein it was
       found defendant was in need of inpatient mental-health services. This was sufficient to
       inform the trial court of the terms of the stipulation such that it could make an informed
       decision as to whether defendant was in need of inpatient services.

¶ 30                                  E. Assistance of Counsel
¶ 31       Defendant argues defense counsel failed to engage in any adversarial testing of whether
       he met the criteria for inpatient treatment and thus defendant received ineffective assistance
       of counsel. We disagree.
¶ 32       According to section 5-2-4(c) of the Unified Code (730 ILCS 5/5-2-4(c) (West 2008)),
       “[e]very defendant acquitted of a felony by reason of insanity and subsequently found to be
       in need of mental health services shall be represented by counsel in all proceedings under this
       Section and under the Mental Health and Developmental Disabilities Code.” The section
       “requires that every insanity acquittee who is involuntarily committed to a mental health
       facility be vigorously represented by counsel.” People v. Shelton, 281 Ill. App. 3d 1027,
       1037, 667 N.E.2d 562, 569 (1996) (where an NGRI defendant raised an allegation of the
       ineffective assistance of counsel).

                                                -6-
¶ 33        Claims of ineffective assistance of counsel are governed by the standard set forth in
       Strickland v. Washington, 466 U.S. 668 (1984). Shelton, 281 Ill. App. 3d at 1036, 667 N.E.2d
       at 569. “To prevail on a claim of ineffective assistance of counsel, a defendant must show
       both that counsel’s performance was deficient and that the deficient performance prejudiced
       the defendant.” People v. Petrenko, 237 Ill. 2d 490, 496, 931 N.E.2d 1198, 1203 (2010). To
       establish deficient performance, the defendant must show his attorney’s performance fell
       below an objective standard of reasonableness. People v. Evans, 209 Ill. 2d 194, 219-20, 808
       N.E.2d 939, 953 (2004) (citing Strickland, 466 U.S. at 687). Prejudice is established when
       a reasonable probability exists that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different. Evans, 209 Ill. 2d at 219-20, 808 N.E.2d at 953 (citing
       Strickland, 466 U.S. at 694). A defendant must satisfy both prongs of the Strickland standard,
       and the failure to satisfy either prong precludes a finding of ineffective assistance of counsel.
       Clendenin, 238 Ill. 2d at 317-18, 939 N.E.2d at 319.
¶ 34        In making his argument that counsel’s performance was deficient, defendant again claims
       no hearing was held because of the stipulation. As stated, we disagree with the argument that
       no hearing was held. Moreover, the use of a stipulation does not establish ineffective
       assistance of counsel.
¶ 35        “In assessing counsel’s performance, the reviewing court must indulge in a strong
       presumption that counsel’s conduct fell into a wide range of reasonable representation, and
       the defendant must overcome the presumption that, under the circumstances, the challenged
       action might be considered sound trial strategy.” People v. Cloutier, 191 Ill. 2d 392, 402, 732
       N.E.2d 519, 525 (2000). “To overcome this strong presumption, defendant must demonstrate
       trial counsel’s decision was so unreasonable and irrational that no reasonably effective
       defense attorney faced with similar circumstances would pursue that strategy.” People v.
       Mabry, 398 Ill. App. 3d 745, 751, 926 N.E.2d 732, 738 (2010).
¶ 36        We find nothing unreasonable or irrational with counsel’s strategy here. It was reasonable
       to use the stipulation rather than present live testimony from the psychologist, which could
       prove to be more harmful to defendant than the sterile evaluation and recommendation. See
       People v. Phillips, 217 Ill. 2d 270, 284, 840 N.E.2d 1194, 1203 (2005) (“As a matter of trial
       strategy, defense counsel might choose to stipulate to evidence in an effort to minimize the
       adverse impact it will have at trial.”). Defendant has failed to establish counsel’s
       performance fell below an objective standard of reasonableness.
¶ 37        Moreover, even if counsel’s performance could be considered substandard, defendant
       cannot show he was prejudiced such that the result of the proceeding would have been
       different. The February 15, 2011, report indicated defendant was 43 years old and had 43
       prior admissions to various hospitals since 1987. The report established defendant had been
       diagnosed with schizoaffective disorder, bipolar type; a history of polysubstance abuse
       (alcohol, cocaine, and cannabis); and antisocial personality disorder. The report indicated
       defendant was at risk because of his psychotic symptoms, his history of hallucinations and
       delusions, his poor insight into his illness and need for treatment compliance, his history of
       aggression, his felony history, and his history of substance abuse. The report also indicated
       defendant was “unlikely to comply with treatment outside of this structured treatment
       setting.” The report opined defendant was in need of mental-health services on an inpatient

                                                 -7-
       basis and should be placed in the custody of DHS in a secure setting.
¶ 38       Based on the DHS report, the trial court would not have entered a different judgment had
       the report been presented through the testimony of Dr. David Gilliland, the clinical
       psychologist who authored the report. The evidence clearly showed defendant was in need
       of mental-health services on an inpatient basis. As the result of the proceeding would not
       have changed had defense counsel called Dr. Gilliland to testify, defendant cannot establish
       counsel was ineffective.

¶ 39                                  III. CONCLUSION
¶ 40      For the reasons stated, we affirm the trial court’s judgment.

¶ 41      Affirmed.




                                               -8-